Citation Nr: 1207746	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-17 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for myositis, left scapula (claimed as a left shoulder disorder), including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1984 and from January 1988 to February 1996.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified in support of this claim during a hearing held before the undersigned Veterans Law Judge in Washington, D.C. in January 2009.

In a March 2009 decision, the Board denied the Veteran's claim of entitlement to service connection for myositis of the left scapula, including as secondary to undiagnosed illness.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated January 2010, the Court granted a Joint Motion to remand the aforementioned issue.  That Order served to vacate the Board's March 2009 decision to the extent that the Veteran's aforementioned claim of entitlement to service connection was denied.

More recently, in October 2010, the Board remanded the Veteran's claim for a VA examination, pursuant to the Joint Motion.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no competent evidence of record relating the Veteran's left shoulder disability to his service in the military.


CONCLUSION OF LAW

A left shoulder disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued VCAA notice letters, dated in November 2002 and October 2004, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, a January 2007 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  Pursuant to the Board's October 2010 remand, the Veteran has been examined by VA in connection with his claim; the Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest:  during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical, examination, or laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 76 Fed. Reg. 81834 - 81836 (Dec. 29, 2011).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following):  an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines by regulations to be service-connected.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant statutory authorities, determined that, at that time, there was no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

The Veteran claims entitlement to service connection for a left shoulder disorder.  According to written statements he submitted during the course of this appeal and his hearing testimony, presented in January 2009, he has been complaining of left shoulder pain and pressure since discharge and should therefore be compensated for those symptoms.  He contends that he should not be penalized for the fact that a physician first attributed those symptoms to a diagnosis six months after his discharge from service.  Allegedly, these symptoms resolved following a bowel movement, which suggests that they might be related to his service-connected gastrointestinal disability; however, they manifest with chest pains, which are unrelated to the gastrointestinal system.  The Veteran argues that, based on this fact, it is clear that the left shoulder symptoms are attributable to a separate disability, or to the Veteran's service in the Persian Gulf.  

A report of VA Gulf War examination conducted in April 2003 reflects that the Veteran currently has a left shoulder disability characterized as myositis.  The question is thus whether this disorder is related to, or may be presumed to be related to, his active service.  

The Veteran's service personnel records reflect that the Veteran had active service from June 1981 to June 1984 and from January 1988 to February 1996, including in the Southwest Asia theater of operations during the Persian Gulf War, from December 1990 to April 1991.  During the latter period of service, from 1992 to 1995, the Veteran reported left shoulder pain in conjunction with gas pain and belching.  He also reported that Zantac and bowel movements made him feel better.  One medical professional attributed the complaints to questionable GERD.  Another medical professional ordered testing to rule out GERD and peptic ulcer disease.  Thereafter, an esophagogram showed esophageal achalasia.  During a Medical Evaluation Board examination conducted in February 1995, an examiner noted occasional left shoulder pain and questionable gas, but did not attribute these symptoms to a particular diagnosis.  

Following discharge from service, on multiple occasions beginning in 1999, the Veteran continued to report and receive treatment for left shoulder complaints, particularly pain.  Medical professionals attributed these complaints to irritable bowel syndrome, GERD, questionable splenic flexure syndrome and probable esophageal dysmotility disorder.  In June 2004, a Navy physician indicated that, initially, medical professionals believed that the Veteran's left shoulder pain was due to splenic flexure syndrome, but after taking medication for that condition, the Veteran's pain did not abate, suggesting that there might be other causes of the pain, including myositis, fibrositis, or arthralgia.

In March 1996, September 1996, April 2003 and October 2008, the Veteran underwent VA examinations of his left shoulder.  During these examinations, some VA examiners discussed the etiology of the Veteran's left shoulder complaints.  

In March 1996, a VA examiner explained that the esophageal achalasia shown on the in-service esophagogram was not likely the cause of the Veteran's left shoulder symptoms given that manometrics were satisfactory and there was rapid emptying, as well as adequate peristalsis.  He further explained that the likely cause was an esophageal motility disorder and diagnosed questionable GERD with atypical symptoms. 

In April 2003, another VA examiner noted left shoulder abnormalities, attributed those abnormalities to myositis, ruled out a relationship between the abnormalities and past esophageal symptoms, and also ruled out the presence of an undiagnosed illness.  The VA examiner did not offer an opinion as to the etiology of the myositis.   

In October 2008, a VA examiner diagnosed a normal left shoulder, related the Veteran's left shoulder complaints to his GERD and indicated that there was no objective evidence of any other digestive disability.

In September 2010, the Veteran submitted a medical evaluation from G. L. W., M.D., wherein Dr. W found that the Veteran's in-service left shoulder complaints were caused by myositis.  Dr. W reviewed the "relevant medical records" and obtained a history from the Veteran, and opined that the Veteran's myositis of the left scapula had its origins in service.

As previously mentioned, pursuant to the Board's October 2010 remand, the Veteran was afforded another VA examination in April 2011, wherein all of the Veteran's claims file and medical records were reviewed.  According to that report, the Veteran has been diagnosed with left shoulder strain/scapular myositis, unrelated to the Veteran's complaints of left shoulder pain during service.  The VA examiner found that the Veteran's in-service examinations of his left shoulder showed a normal left shoulder, and that current medical evidence, including the VA examination, found no objective evidence of a left shoulder joint condition.  The VA examiner further concluded that there was no objective medical evidence that the Veteran's in-service left shoulder symptoms are causally related to the Veteran's current left shoulder strain/scapular myositis, and to find otherwise would require resorting to speculation.

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for myositis of the left scapula, so this claim must be denied.  38 C.F.R. § 3.102.  

Although the Board acknowledges, and finds credible, the Veteran's statements alleging in-service symptoms and continuity since that time, the Board also notes that there is no persuasive objective medical evidence of record which indicates that the Veteran's myositis is etiologically related to the Veteran's service.  In this regard, April 2011 VA examiner indicated that a full review of the Veteran's claims file, medical records, and physical examination were undertaken, and that the evidence indicated that the Veteran had no left shoulder disability, except myositis and left shoulder strain; the VA examiner noted that the Veteran's x-rays were normal, and that there were no abnormal findings upon physical examination, other than crepitus and muscular tenderness.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

Moreover, the Veteran's left shoulder complaints have also been characterized as GERD with splenic flexure syndrome, for which the Veteran is already service-connected.  See 38 C.F.R. § 4.14, VA's anti-pyramiding provision (the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  The Board acknowledges the September 2010 opinion of Dr. W, but points out Dr. W did not provide a rationale for his opinion or provide any indication as to the objective evidence in support of his finding.  See Wood v. Derwinski, 1 Vet. App. 190, 192(1991) (the Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of the veteran's disorder).  Similarly, none of the VA examiners found that the Veteran's symptoms, however diagnosed, were related to his service, and the April 2003 VA examiner ruled out the Veteran's Persian Gulf service.  Additionally, the April 2011 VA examiner found that the Veteran did not have a left shoulder disability in service, and that there is no evidence that the Veteran's left shoulder symptoms in service were causally related to his myositis, or that his military service in any ways caused or aggravated his myositis.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Board notes that the none of the VA examiners found that the Veteran's complaints were due to an undiagnosed illness; the VA examiner concluded that the Veteran's symptoms did not have a nexus to the Veteran's military service.  Furthermore, the Veteran's myositis is a clinical diagnosis.  Thus, this disability is not shown to be due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, service connection for these disorders as the result of an undiagnosed illness must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board finds that the VA examiners' opinions have great probative weight, as these opinions were based on an examination of the Veteran, as well as review of the Veteran's available record; likewise, the April 2011 VA examiner provided a rationale for the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is credible to report as to his symptoms during service and his current symptoms, the Veteran has not shown, however, that he has the expertise required to offer a diagnosis or an opinion regarding any causal relationship between his symptoms and his active service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between the claimed disabilities and his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for myositis, left scapula (claimed as a left shoulder disorder), including as due to an undiagnosed illness, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


